DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Amendment
Receipt is acknowledged of the amendment filed on 06/11/2021.
Response to Arguments
Applicant’s arguments with respect to claims 1-6, 8-9, 11-13, and 16-22 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.
The examiner respectfully submits that Slupsky teaches all the limitations of the currently amended independent claim 1. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 7, consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly 
In this case, the claim recites the limitation of “at least two deformable members comprise dimples at distal ends”. While the word “dimple” is commonly defined as a depression on a surface, Fig. 73-75 appears to show the “dimples” as bulges or protrusions instead. Without clearly defining, or redefining, whether “dimples” refer to depressions or protrusions, the meaning of the term “dimples” in the claim cannot be ascertained. Further clarification is respectfully requested. For examination purposes,  the “dimples” will be interpreted as similar to grooves, notches, indentation, or a compressed portion. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-6, 8, 10-23 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Slupsky et al. (Pub. No. US 2015/0323435) (hereafter Slupsky).
Regarding claim 1, Slupsky teaches a system for monitoring a health of a structure comprising: 
at least one structural strain or displacement sensor providing electronic signal in response to mechanical strain or displacement caused by a loading condition and affecting said structure (i.e., sensor 44 may include pressure transducer, accelerometer 210, strain gauge, crack sensor, wear gauge) (see paragraph sections [0123])  
a processor receiving said signal from said at least one structural strain or displacement sensor (i.e., micro controller 206) (see Fig. 2), and 
processing and compressing said signal by comparing said strain or displacement with a reference value to determine a variable for said loading condition related to determining potential damage of said structure or abnormality in said structure and updating said variable for an output (i.e., data acquired by the sensor are stored and compared to predetermined values. In some cases, each reading is transmitted electronically to a central processor for evaluation. Alternatively, data may be transmitted electronically to a controller when the data acquired fall outside predetermined limits. Memory storage can be used to record a copy of the mote’s software program which can be programmed into the microcontroller 206, wherein mote’s scan software 106 may implement algorithms to calculate fatigue, estimate life remaining, and/or a Rainflow algorithm may be applied to various histories to enable real time analysis of data received from one or more sensors 24) (see paragraph sections [0105], [0140], [0144]-[0145]) 
a database in communication with said processor, said electronic database storing said output received form said processor (i.e., components included within the body also include 
a power source for providing energy to at least one of said processor, said sensor and said database (i.e., power source 208) (see paragraph section [0127]); and 
a housing (i.e., body 20) (see paragraph section [0123]) encapsulating said at least one structural strain or displacement sensor (i.e., sensor elements may be embedded within body 20) (see paragraph section [0124]), said processor, said database and said power source (i.e., sealed within body 20 are microcontroller 206, power source 208, program memory, and data memory) (see paragraph section [0123]).  
Regarding claim 2, Slupsky teaches that the system is a self-contained system comprising communication means to transmit said data stored in said electronic database (i.e., data from wireless motes 10 is communicated by a link 70 using any of several conventional means to a database 72) (see Fig. 9).  
Regarding claim 3, Slupsky teaches that said housing is hermetic (i.e., wireless mote 10 includes a body 20 within which other components 218 are completely sealed) (see paragraph section [0122]) and is permanently or removably attached to a structure (i.e., body 20 may be attached to surface 42 using epoxy compounds. Alternatively, a permanent magnet within body 20 may couple with a magnetic material in component 48 and maintain a force of attraction to keep the body 20 in contact with surface 20. Metal tabs 40 are optionally provided to enable attachment of wireless mote 10 to a component of equipment) (see paragraph section [0124]).  
Regarding claim 4, Slupsky teaches that said hermetic housing is deformable (i.e., molded body 20 made of urethane would be able to deform under enough force, strain, and/or pressure) (see paragraph section [0122]).  
Regarding claim 5, Slupsky teaches that said at least one structural strain or displacement sensor comprising at least one MEMS strain or displacement sensor (i.e., sensors may be any suitable sensor, such as one or more magnetic sensor 212, RF transponder 216, pressure transducer, accelerometer 210, strain gauge, crack sensor, wear gauge) (see paragraph section [0123]).  
Regarding claim 6, Slupsky teaches that said at least one MEMS strain or displacement sensor comprising at least two deformable members (i.e., when used as a gasket sensor to measure the gap or displacement between two opposing surfaces of a flange) (see paragraph section [0153]), and wherein said at least one MEMS strain or displacement sensor changes its electrical properties based on a level of strain or displacement on the structure applied to at least one of said at least two deformable members (i.e., the sensor was positioned between two opposing surfaces of a flange, when a compressive force is placed on the gasket sensor, the sensor deforms and generates corresponding conductivity changes) (see paragraph sections [0152]-[0154]).  
Regarding claim 8, Slupsky teaches that said hermetic housing has at least first and second parts spaced apart (i.e., left and right walls of the body 20 are spaced apart) (see Fig. 4) and connected to said at least one structural -4-Application No. 16/855,397strain or displacement sensor for converting said strain of the structure into displacement or movement (i.e., sensor elements may be embedded within body 20) (see paragraph section [0124]).  
Regarding claim 10, Slupsky teaches that said processed data output includes time stamps for a pre-designated or anticipated events or signals (i.e., the motes goes to sleep at a specific time and wakes up at a prescribed time or after a prescribed time interval to take readings, and the cycle is repeated) (see paragraph section [0136]).  
Regarding claim 11, Slupsky teaches that said reference value is an absolute maximum (i.e., abstracted data may include warnings concerning readings by a sensor 24 that are outside predetermined limits) (see paragraph section [0145]).  
Regarding claim 12, Slupsky teaches that said power source is a power storage, a battery, an energy harvesting means (i.e., power source 208 may be at least one battery, or bay me a rechargeable electrical power storage unit for storing electrical power harvested from solar energy, vibration, heat, cathodic protection, or an inductively coupled electrical source) (see paragraph section [0127]-[0129]), a capacitor or a power generator.  
Regarding claim 13, Slupsky teaches that said processor calculates mean values and ranges of said strain or displacement (i.e., MoteScan software 106 has the ability to analyze data in real time using data analysis algorithms 112 and display the results, including log data and live data) (see paragraph section [0144]).  
Regarding claim 14, Slupsky teaches a wake-up signal generator in communication with said at least one structural strain or displacement sensor to generate a wake-up signal for waking up said processor (i.e., component 218 could also integrate into the power management functions to wake the sensor from a lower power mode to become active upon the occurrence of a predetermined condition, such as sensing motion of the attached equipment) (see paragraph section [0125]).  
Regarding claim 15, Slupsky teaches that said wake-up signal generator generates said signal when said electric signal exceeding a pre-determined value (i.e., component 218 could also integrate into the power management functions to wake the sensor from a lower power mode to become active upon the occurrence of a predetermined condition, such as sensing motion of the attached equipment) (see paragraph section [0125]).  
Regarding claim 16, Slupsky teaches that said housing is attached to said structure by adhesive (i.e., body 20 may be attached to surface 42 using epoxy compounds) (see paragraph section [0124]).  
Regarding claim 17, Slupsky teaches that said database is stored in a non-volatile memory, or F-RAM (i.e., program memory is preferably flash memory or FRAM memory) (see paragraph section [0123]).  
Regarding claim 18, Slupsky teaches that said side of said housing comprises an electronic circuit in electrical and mechanical communication to said at least one structural strain or displacement sensor (i.e., microcontroller 206 and sensor elements are embedded and sealed within body 20, wherein the sensors may be interfaced with the components 218 within body) (see paragraph sections [0122]-[0123]).  
Regarding claim 19, Slupsky teaches that said at least one structural strain or displacement sensor comprise one or more of: a strain gauge (i.e., sensors may be a strain gauge) (see paragraph section [0123]), a displacement type gauge connected to at least two apart spaced points of said side of said housing.  
Regarding claim 20, Slupsky teaches that said power source is a combination of a battery or a capacitor and an energy harvesting source (i.e., power source 208 may be at least one battery, or bay me a rechargeable electrical power storage unit for storing electrical power harvested from solar energy, vibration, heat, cathodic protection, or an inductively coupled electrical source) (see paragraph section [0127]-[0129]).  
Regarding claim 21, Slupsky teaches that said communication means comprise a wired interface or a wireless interface (i.e., wireless transceiver 204) (see paragraph section [0123]).  
Regarding claim 22, Slupsky teaches that said processor counts occurrences of said strain or displacement being over or within said reference value for a fatigue prediction (i.e., software 106 may implement algorithms to calculate fatigues, estimate life remaining, and/or a Rainflow algorithm may be applied various histories to enable real time analysis of data received from one or more sensors 24) (see paragraph section [0144]).  
Regarding claim 23, Slupsky teaches that said housing is a single housing encapsulating all of said at least one structural strain or displacement sensor, said processor, said database and said power source (i.e., sensor elements may be embedded within body 20, microcontroller 206, program memory, data, memory, power source 208 are sealed within body 20) (see paragraph sections [0123]-[0124]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Slupsky et al. (Pub. No. US 2015/0323435) (hereafter Slupsky) in view of Kihara (Pub. No. 2010/0176898) (hereafter Kihara).
Regarding claim 7, Slupsky as disclosed above does not directly or explicitly teach that said at least two deformable members comprise dimples at distal ends for facilitating said electrical properties. However, Kihara teaches that said at least two deformable members comprise dimples at distal ends for facilitating said electrical properties (i.e., MEMS device comprising a MEMS structure having a minimum portion and a movable portion, wherein the minimum portion is defined by the notches 22v, wherein the variation of resonant frequency can be reduced by the formation of the notches 22v because the rigidity of the section minimum portion 22B is locally reduced. Thus the performance of the sensor is affected by the size and placement of the notches 22v) (see paragraph sections [0047]-[0076]). In view of the teaching of Kihara, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have realized that the position of the notches or dimples .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Slupsky et al. (Pub. No. US 2015/0323435) (hereafter Slupsky) in view of King et al. (U.S. Pat. No. 7,928,343) (hereafter King)
Regarding claim 9, Slupsky as disclosed above does not directly or explicitly teach that said at least one structural strain or displacement sensor comprises a rosette. However, King teaches said at least one structural strain sensor comprises a rosette (i.e., two highly resistive elements arranged at 45o to each other and provide effective temperature compensation. To cancel the effect of temperature changes, the two resistors can be connected in one branch of a Wheatstone bridge and supplemented by two additional resistors) (see Colum 10, lines 21-45). In view of the teaching of King, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used the strain sensors comprise a rosette in order to produce more consistent measurements by canceling out the effect of temperature change.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Tran M. Tran/Examiner, Art Unit 2855